SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant / X / Filed by a party other than the Registrant / / Check the appropriate box : / X / Preliminary Proxy Statement / / Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2)) / / Definitive Proxy Statement / / Definitive Additional Materials / / Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 PUTNAM HIGH INCOME SECURITIES FUND PUTNAM INVESTMENT GRADE MUNICIPAL TRUST PUTNAM MANAGED MUNICIPAL INCOME TRUST PUTNAM MASTER INTERMEDIATE INCOME TRUST PUTNAM PREMIER INCOME TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) I-1 Payment of Filing Fee (Check the appropriate box): / X / No fee required / / Fee computed on table below per Exchange Act Rule 14a 6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: / / Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: I-2 The proxy statement PUTNAM HIGH INCOME SECURITIES FUND PUTNAM INVESTMENT GRADE MUNICIPAL TRUST PUTNAM MANAGED MUNICIPAL INCOME TRUST PUTNAM MASTER INTERMEDIATE INCOME TRUST PUTNAM PREMIER INCOME TRUST This proxy statement can help you decide how you want to vote on important issues relating to your Putnam fund. When you complete and sign your proxy ballot, the Trustees of the funds will vote on your behalf exactly as you have indicated. If you simply sign the proxy ballot, it will be voted in accordance with the Trustees recommendations on pages and of the proxy statement. Please take a few moments and decide how you want to vote. When shareholders dont return their proxies in sufficient numbers, follow-up solicitations are required, which cost your fund money. You can vote by returning your proxy ballots in the envelope provided. Or you can call our toll-free number, or go to the Internet. See your proxy ballot for the phone number and Internet address. If you have proxy related questions, please call 1-800-225-1581 or contact your financial advisor. [PUTNAM INVESTMENTS LOGO] I-3 Table of contents A Message from the Chairman 1 Notice of Shareholder Meeting 3 Trustees' Recommendations [ ] The Proposals [ ] Proposal
